                                                  IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                            EASTERN DIVISION
                                                             No. 4:20-CV-49-BO


 ANTONIO DAVIS,                                                   )
                                                   Plaintiff,     )
                                                                  )
 v.                                                               )            ORDER
                                 )
·. G. ALLEN EQUIPMENT CORPORATION)
   and WILLIAM LAWRENCE,         )
                   Defendants.   )


                 This cause comes before the Court on defendants' partial motion to dismiss. Plaintiff has

responded, defendants have replied, and the matter is ripe for ruling. For the reasons that follow,

the motion is denied.
      ! '1.   ; ·\_:. ·_ ·;   '   't ·\.   '. -~

                                                                BACKGROUND

                 This case arises out of an accident involving two tractor trailers. on JJC 117S Bypass in

pold,sboro, No.rth Carolina on Janu,ary 18, 2019. Plaintiff was the driver of a2016 Peterbilttractor-

trailer which, at the time of the c;ollision, was stationary and facing a generally southerly direction

on the highway. Defendant Lawrence was driving a tractor trailer in a generally southerly direction

on the same stretch of highway in the course and scope of his employment with defendant G. Alien

Equipment Corporation. Defendant Lawrence failed to slow or stop his tractor trailer when the

.· danger to plaintiff was imminent, and defendant G. Allen Equipment's tractor trailer collided with

plaintiffs stationary vehicle.,

                 Plaintiff filed this suit in Halifax County Superior Court complaining of negligence.

Defendants removed the action to this Court on the basis of its diversity jurisdiction. Defendants

filed the instant partial motion to dismiss seeking to dismiss plaintiffs claims for punitive damage




                        Case 4:20-cv-00049-BO Document 26 Filed 08/03/20 Page 1 of 3
 and direct negligence against defendant G. Allen Equipment for failure to state a claim upon which

 relief can be granted. Fed. R. Civ. P. 12(b)(6).

                                             DISCUSSION

          A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain, 478

· U.S. 265, 283 (1986). A complaint must allege enough facts to state a claim for relief that is facially

 plausible, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the facts

 alleged must allow a court, drawing on judicial experience and common sense, to infer more than

.the mere possibility of misconduct. Nemet Chevrolet, Ltd v. Consumeraffairs. com, Inc., 59 l F .3d

·. 250,256 (4th Cir. 2009). The court "need not accept the plaintiffs legal conclusions drawn from

. the facts,· nor need it accept as true unwarranted inferences, unreasonable conclusions, or

 arguments." Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (internal

.alteration ~d 'citation omitted) .

       . Plaintiff h~ sufficiently stated a claim for direct negligence against defendant G. Allen

.. fquiplll~nt. Unde~ North Carolina law; a plaintiff proves negligent employment or retention when

 he can show:

        · (1) the sp~cific negligent act on which the action is founded ... (2) incompetency,
         by inherent unfitness or previous specific acts of negligence, from which
         incompetency may be inferred; and (3) either actual notice to the master of such
         unfitness or bad habits, or constructive notice, by showing that the master cquld
         have known the facts had he 'used ordinary care in 'oversight and supervision,' ... ;
         and (4). that the injury complained
                                    .
                                             of resulted from the incompetency proved.

· Medlin
  ' .
         v.;, Bass,    327 N.C. 587,
              ,; . . . :·1        .
                                     590-91 (1990) (citation and emphasis omitted). Notice must be

. proven by demonstrating
         .. . ...  ' .
                          that,
                            . :::·
                                   prior
                                      .
                                      '
                                         to
                                          .
                                            the employee's employment, the employer had:' reasoµ to  ;




)mo'Y oq1ctually knewofthe employee's incompetency. Cloaninger ex rel. Estate ofCloaninger

. v. McDevitt, 555 F.3d 324, 337 (4th Cir. 2009) (quoting Barker v. Kimberly-Clark Corp., 136

N.C.App. 455,524 S.E.2d 821, 8~7{2000)).


                                                    2

              Case 4:20-cv-00049-BO Document 26 Filed 08/03/20 Page 2 of 3
                         Plaintiff has alleged that G. Allen Equipment knew or should have known of Lawrence's

. incompetency and that it did not take proper action in training or retraining Lawrence. At this stage
   .                                                                                                         .

· q_fthe proceeding, and drawing on the Court's judicial experience and common sense, plaintiff's

  allegations, while bare-boned, are sufficient at this stage to go forward.

                         North Carolina General Statute§ lD-15 provides that punitive damages may be awarded

  where a defendant is·found to have engaged in fraud, malice, or willful and wanton conduct. N.C.

  Gen. Stat. § 1D-15(a)-(b). "A punitive damages claim is not technically an independent cause of

 action, but is instead dependent upon an award of compensatory damages on one of a plaintiff's

.. other claims." Taylor v. Bettis, 976 F. Supp. 2d 721, 747 (E.D.N.C. 2013); see also Oestreicher v.

 Am. Nat. Stores, Inc., 290 N.C. 118, 134 (1976). Whether plaintiff can establish he is entitled to

 compensatory ·damages against defendants remains to be determined, and if, and only if he can,
       .                                                   .
 will a determination as to whether punitive damages be appropriate. Because the Court does not

 consider plaintiff's request for punitive damages to be a separate cause of action; dismissal          i's\iot
• {;       :-.   •\·.    '   •   >   ,-., :   l   •   ''


 warranted at this time.

                                                               CONCLUSION

                        . For the foregoing reasons, defendant's partial motion to dismiss [DE 13] is DENIED.

·. H~ving-demonstrated that the document at [DE 18-1] contains private information and with the

 consent of defendants, plaintiff's motion to seal [DE 23] is GRANTED.



· so: ORDERED, this _j_ day of August, 2020.

                                                                 T RRENCE W. BOYLE
                                                                 CHIEF UNITED STATES DISTRI



                                                                   3

                                 Case 4:20-cv-00049-BO Document 26 Filed 08/03/20 Page 3 of 3
